DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 3-24, 28-30, 54-62, 66-67, and 73 in the reply filed on 12/30/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 31 and 47 directed to invention non-elected without traverse.  Accordingly, claims 31 and 47 have been cancelled.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 02/06/2019 and 01/04/2021.  An initialed copy is attached to this Office Action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 31 and 47 have been cancelled.


Reasons for Allowance
Allowable Subject Matter
Claims 1, 3-24, 28-30, 54-62, 66-67, and 73 are allowed.
The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a method of monitoring the location of a device or an asset containing the device having all the claimed features of applicant's instant invention, specifically including: (b)    determining a first location of the device by analyzing information from reception of the first electromagnetic transmission by the one or more first antennas; (c)    after (a), determining that one or more second antennas has received a second electromagnetic transmission from the device, wherein the one or more second antennas are disposed on optically switchable windows or window controllers in the building; (d)    determining a second location of the device by analyzing information from reception of the second electromagnetic transmission by the at least one or more second antennas; and (e)    determining whether the device has crossed a virtual boundary by moving from the first location to the second location, as set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shrivastava discloses an electrochromic device with at least one conductive antenna structure. Shrivastava does not disclose determining first and second locations by analyzing information from the first and second electromagnetic transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872